DETAILED ACTION
This Notice of Allowability is in response to the filing of an amendment to the claims on 4/25/2022, subsequent interviews held on 5/2/2022 and 5/5/2022, and a supplemental amendment filed 5/10/2022. As per the supplemental amendment, claims 1, 3-4, 8, and 25 have been amended, claims 26 and 34 have been cancelled, and claims 35-56 have been added. Thus, claims 1-18, 23-25, 27-33, and 35-56 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Alexander Harrison on 5/20/2022.
In the claims:
The claims have been amended as seen in the attached claim amendments. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not have all the claimed limitations of independent claims 1 and 25. Specifically, the prior art of record lacks a detailed description of a breath actuated inhaler with a main body, a canister fire system, a trigger, a biasing element, a cap housing, and threaded lock system for rotationally attaching the main body and cap housing, the threads being radially disposed about a central axis and non-overlapping with respect to the central axis, and a first lock member interposed between the thread segments.
The closest prior art of record is Zeng et al. (US Pub. 2014/0373832) and Zuyderhoudt (US Pub. 2013/0298907).
Zeng discloses a similar breath actuated inhaler device, with a main body, a canister fire system, a trigger, a biasing element, a cap housing, with the cap housing and the main body being coupled together about a central axis. Zeng lacks a detailed description of a threaded lock system between the main body and the cap housing, that are rotationally connected, with non-overlapping segments and a first lock member interposed between the thread segments. 
Zuyderhoudt likewise teaches an inhalation device with a cap housing can main body, where the cap housing and main body are rotationally connected to one another via a rotational connection by threaded segments along a central axis. Zuyderhoudt lacks a detailed description that the threaded segments are non-overlapping with a first lock member that is interposed between the thread segments. 
The prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the claimed invention. Thus, the application is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785